Title: From Thomas Jefferson to Edmond Charles Genet, 4 August 1793
From: Jefferson, Thomas
To: Genet, Edmond Charles



Sir
Philadelphia Aug. 4. 1793.

In consequence of your letter of the 2d. inst. reclaiming the French Vessel the Republican, as being captured within the limits of the protection of the US. I have desired of the British minister that she may be detained till enquiry can be made into the fact. In the mean time I must ask the favor of you to furnish me with the depositions or other competent testimony of the fact, that the detention, if improper, may not be inconveniently extended.
Due attention has been paid to the British vessel the Jane which was the subject of your letter of July 9. It was found on enquiry that she was not a privateer, but a Merchant vessel which had for many years been engaged in the commerce between the US. and West Indies. She brought a cargo here, and took away a cargo. She was armed when she arrived: but having mounted some additional guns here, opened some new port-holes, and procured some new carriages, she was compelled to dismount the additional guns, stop her new port-holes, and to land her new-carriages before she was permitted to depart. I have the honor to be with great respect & esteem Sir your most obedient & most humble servt

Th: Jefferson

